DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 12-22 and 30-31) in the reply filed on July 13, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of informalities as follows:
A.  37 CFR 1.84 (p)(3) states, in part: “They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.” (emphasis added)
See figures 3-10, 12, 14-20, 28, 29, and 34-41

B.  37 CFR 1.84 (p)(3) states, in part: “They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.” (emphasis added)
See figures 3, 5, 12, 14-20, 27, 31, 32, 34-36, and 41
C. 37 CFR 1.84 (q) states, in part: “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other.” (emphasis added)
See figures 15, 16, 19, 20, 34, and 41

D. 37 CFR 1.84 (p)(5) states: “Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.” (emphasis added)
See e.g. ‘GB’ and ‘GR’ in figures 17-19.  The applicant is required to check all figures (1-14) for compliance with this rule.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification (Abstract)
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 12-22 and 30-31 relate to a device having superconductor properties within an interfacial region between two distinct graphite layers, i.e. a layer of hexagonal/Bernal crystal structure graphite, and a layer of rhombohedral-crystal graphite.
The device is claimed to have superconducting properties at a temperature (critical temperature: Tc) above -195oC (78.15 K, -319oF) and/or have a magnetic flux density higher than 1 Tesla at a Tc below -195oC (78.15 K, -319oF).  Dependent claims also cite Tc to be -100oC (173.15 K, -148oF) and 86.85oC (360 K, 188.33oF), and a magnetic flux density higher than 20 Tesla.
However, the applicant’s disclosure does not include support for a device having these claimed properties.  In addition, the examiner is not aware of any data or knowledge for such a device, available to a person of ordinary skill in the art.
The cited art of record (see attached PTO-892), which is known to the examiner, does not unequivocally teach the claimed structure with the corresponding claimed properties.  Rather, the references instead refer to theory and assumptions.  Selected example text from cited NPL references (emphasis added in italics):
Kopnin et al., “High-temperature surface superconductivity in rhombohedral graphite”:
“Being interested here in superconductivity and supported by the experimental evidence, we assume that superconductivity dominates and leave the problem of interplay between various instabilities to further work. Besides surfaces, superconductivity may arise around stacking faults and interfaces between different stackings of graphite, as long as the system contains more than a few layers of RHG embedded inside the Bernal phase. Recent observations of high Tc in graphite are compatible with surface or interface superconductivity described by our theory.” (from last paragraph, last page)

Esquinazi et al., “On the Superconductivity of Graphite Interfaces”:
“Recently, it was found that such interfaces exhibit extraordinary properties that indicate the existence of granular 2D superconductivity within the interfaces and up to the room temperature or above. Here, we discuss a possible origin of this phenomenon.” (from first paragraph, first page)

Esquinazi et al., “Evidence for room temperature superconductivity at graphite interfaces - Room temperature superconductivity”:
“The overall results indicate that superconducting regions exist and are localized at certain internal interfaces of the graphite structure. The existence of the rhombohedral graphite phase in all samples with superconducting-like properties suggests its interfaces with the Bernal phase as a possible origin for the high-temperature superconductivity, as theoretical calculations predict.” (from abstract)

Precker et al., “Identification of a possible superconducting transition above room temperature in natural graphite crystals”:
“The existence of well ordered rhombohedral graphite phase in all measured samples has been proved by x-rays diffraction measurements, suggesting its interfaces with the Bernal phase as a possible origin for the high-temperature superconductivity, as theoretical studies predicted. The localization of the granular superconductivity at these two dimensional interfaces prevents the observation of a zero resistance state or of a full Meissner state.” (from abstract)

Scheike et al., “Can Doping Graphite Trigger Room Temperature Superconductivity? Evidence for Granular High-Temperature Superconductivity in Water-Treated Graphite Powder”:
“The existence of room-temperature superconductivity (RTS) was claimed in 1974 through the observation of Josephson tunneling behavior of the electric current in response to a magnetic field applied to aluminum-carbon-aluminum sandwiches. In that work, the carbon layer consisted of small, strongly distorted graphite crystallites. Magnetization measurements conducted twenty six years later also provided evidence for the existence of RTS in parts of oriented graphite samples. Similar claims were subsequently published for, for example, an n-type diamond surface as well as for palladium hydride. None of those reported results, however, was later independently verified, such that the existence of RTS remains an apparently unreachable dream in science. The possibility to have high-temperature superconductivity in graphite, at its interfaces, as well as in disordered carbon has been the subject of only a few experimental studies but of a large number of theoretical works in the last 10 years.” (from first paragraph, first page)

Since there is no credible experimental evidence whatsoever that would unequivocally prove such superconducting properties, and given that there apparently is no confirmation by an institution/research facility independent of the present inventors/applicants, the subject matter of claims 12-22 and 30-31 are therefore deemed to currently be a scientific theory and are thus rejected for lack of enablement.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812